
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


UNITED ONLINE, INC.

2001 SUPPLEMENTAL STOCK INCENTIVE PLAN

(As Amended and Restated Effective September 26, 2001)



ARTICLE ONE

GENERAL PROVISIONS


I.  PURPOSE OF THE PLAN

    This Plan is intended to supplement the United Online, Inc. 2001 Stock
Incentive Plan thereby promoting the interests of the Corporation, by providing
eligible persons in the Corporation's service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in such service.

    Capitalized terms shall have the meanings assigned to such terms in the
attached Appendix.

II.  STRUCTURE OF THE PLAN

    A.  The Plan shall be divided into two separate equity incentive programs:

    —  the Discretionary Option Grant Program under which eligible persons may,
at the discretion of the Plan Administrator, be granted options to purchase
shares of Common Stock; and

    —  the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary).

    B.  The provisions of Articles One and Four shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

III.  ADMINISTRATION OF THE PLAN

    A.  The Primary Committee and the Board shall have concurrent authority to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to Section 16 Insiders. Administration of the Discretionary Option Grant
and Stock Issuance Programs with respect to all other persons eligible to
participate in those programs may, at the Board's discretion, be vested in the
Primary Committee or a Secondary Committee, or the Board may retain the power to
administer those programs with respect to all such persons. Members of the
Primary Committee or any Secondary Committee shall serve for such period of time
as the Board may determine and may be removed by the Board at any time. The
Board may also at any time terminate the functions of any Secondary Committee
and reassume all powers and authority previously delegated to such committee.

    B.  Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Option Grant and
Stock Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of those programs and any outstanding options
or stock issuances thereunder as it may deem necessary or advisable. Decisions
of the Plan Administrator within the scope of its administrative functions under
the Plan shall be final and binding on all parties who have an interest in the
Discretionary Option Grant and Stock Issuance Programs under its jurisdiction or
any option or stock issuance thereunder.

    C.  Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No

--------------------------------------------------------------------------------

member of the Primary Committee or the Secondary Committee shall be liable for
any act or omission made in good faith with respect to the Plan or any option
grants or stock issuances under the Plan.

IV.  ELIGIBILITY

    A.  The persons eligible to participate in the Discretionary Option Grant
and Stock Issuance Programs are as follows:

    1.  Employees other than Section 16 Insiders;

    2.  independent contractors who provide services to the Corporation (or any
Parent or Subsidiary); and

    3.  any other individuals (including Section 16 Insiders) who are to receive
option grants under this Plan solely in connection with their commencement of
Employee status, whether as a result of an acquisition of their former employer
by the Corporation or any Parent or Subsidiary or by reason of their initial
hire by the Corporation or such Parent or Subsidiary.

    B.  Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority to determine, (i) with respect
to the option grants under the Discretionary Option Grant Program, which
eligible persons are to receive such grants, the time or times when those grants
are to be made, the number of shares to be covered by each such grant, the time
or times when each option is to become exercisable, the vesting schedule (if
any) applicable to the option shares and the maximum term for which the option
is to remain outstanding and (ii) with respect to stock issuances under the
Stock Issuance Program, which eligible persons are to receive such issuances,
the time or times when the issuances are to be made, the number of shares to be
issued to each Participant, the vesting schedule (if any) applicable to the
issued shares and the consideration for such shares.

    C.  The Plan Administrator shall have the absolute discretion either to
grant options in accordance with the Discretionary Option Grant Program or to
effect stock issuances in accordance with the Stock Issuance Program.

V.  STOCK SUBJECT TO THE PLAN

    A.  The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The number of shares of Common Stock reserved
for issuance over the term of the Plan shall not exceed 2,235,321 shares. Such
reserve shall consist of (1) 1,135,321 shares, the number of shares that remain
available for issuance immediately prior to the Plan Effective Date pursuant to
the Predecessor Plans, including the shares subject to outstanding options under
those plans and (2) an 1,100,000 share increase approved by the Board on
September 26, 2001.

    B.  The number of shares of Common Stock available for issuance under the
Plan shall automatically increase on the first trading day of January each
calendar year during the term of the Plan, beginning with calendar year 2002, by
an amount equal to one-half percent (0.5%) of the total number of shares of
Common Stock outstanding on the last trading day in December of the immediately
preceding calendar year, but in no event shall any such annual increase exceed
142,800 shares.

    C.  Officers of the Corporation may not receive options, separately
exercisable stock appreciation rights and direct stock issuances under the Plan
for more than 671,000 shares of Common Stock in the aggregate.

    D.  Shares of Common Stock subject to outstanding options (including options
transferred to this Plan from the Predecessor Plans) shall be available for
subsequent issuance under the Plan to the extent (1) those options expire or
terminate for any reason prior to exercise in full or (2) the options

2

--------------------------------------------------------------------------------

are cancelled in accordance with the cancellation-regrant provisions of
Article Two. Unvested shares issued under the Plan and subsequently cancelled or
repurchased by the Corporation at the original issue price paid per share,
pursuant to the Corporation's repurchase rights under the Plan shall be added
back to the number of shares of Common Stock reserved for issuance under the
Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. However,
should the exercise price of an option under the Plan be paid with shares of
Common Stock or should shares of Common Stock otherwise issuable under the Plan
be withheld by the Corporation in satisfaction of the withholding taxes incurred
in connection with the exercise of an option or the vesting of a stock issuance
under the Plan, then the number of shares of Common Stock available for issuance
under the Plan shall be reduced by the gross number of shares for which the
option is exercised or which vest under the stock issuance, and not by the net
number of shares of Common Stock issued to the holder of such option or stock
issuance. Shares of Common Stock underlying one or more stock appreciation
rights granted pursuant to the Plan shall not be available for subsequent
issuance under the Plan if the stock appreciation right is exercised.

    E.  If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation's receipt of consideration, appropriate adjustments shall be made by
the Plan Administrator to (1) the maximum number and/or class of securities
issuable under the Plan, (2) the number and/or class of securities and the
exercise price per share in effect under each outstanding option under the Plan
(including options transferred to this Plan from the Predecessor Plans), (3) the
maximum number and/or class of securities for which officers of the Corporation
may be granted stock options, separately exercisable stock appreciation rights
and direct stock issuances under the Plan in the aggregate and (4) the maximum
number and/or class of securities by which the share reserve is to increase
automatically each calendar year pursuant to the provisions of Section V.B of
this Article One. Such adjustments to the outstanding options are to be effected
in a manner which shall preclude the enlargement or dilution of rights and
benefits under such options. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive.

    F.  Outstanding awards granted pursuant to the Plan shall in no way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.


ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM


I.  OPTION TERMS

    Each option shall be evidenced by one or more documents in the form approved
by the Plan Administrator; provided, however, that each such document shall
comply with the terms specified below. All options granted under the Plan shall
be Non-Statutory Options.

    A.  Exercise Price.  

    1.  The exercise price per share shall be fixed by the Plan Administrator.

    2.  The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of this Plan and the documents
evidencing the option, be payable in one or more of the forms specified below:

    (a) cash or check made payable to the Corporation,

    (b) shares of Common Stock held for the requisite period necessary to avoid
a charge to the Corporation's earnings for financial reporting purposes and
valued at Fair Market Value on the Exercise Date, or

3

--------------------------------------------------------------------------------

    (c) if the option is exercised for vested shares, through a special sale and
remittance procedure pursuant to which the Optionee shall concurrently provide
irrevocable instructions to (i) a Corporation-designated brokerage firm to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld by the Corporation by reason of such exercise and (ii) the Corporation
to deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale.

    Except to the extent such sale and remittance procedure is utilized, payment
of the exercise price for the purchased shares must be made on the Exercise
Date.

    B.  Exercise and Term of Options.  Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.

    C.  Effect of Termination of Service.  

    1.  The following provisions shall govern the exercise of any options
granted pursuant to the Discretionary Option Grant Program that are outstanding
at the time of the Optionee's cessation of Service:

    (a) Any option outstanding at the time of the Optionee's cessation of
Service shall remain exercisable for such period of time thereafter as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option, but no such option shall be exercisable after the expiration of the
option term.

    (b) Any option outstanding at the time of the Optionee's death and
exercisable in whole or in part at that time may be subsequently exercised by
the personal representative of the Optionee's estate or by the person or persons
to whom the option is transferred pursuant to the Optionee's will or the laws of
inheritance or by the Optionee's designated beneficiary or beneficiaries of that
option.

    (c) Should the Optionee's Service be terminated for Misconduct or should the
Optionee otherwise engage in Misconduct while options granted pursuant to this
Article Two are outstanding, then all of those options shall terminate
immediately and cease to be outstanding.

    (d) During the applicable post-Service exercise period, the option may not
be exercised in the aggregate for more than the number of vested shares for
which the option is exercisable on the date of the Optionee's cessation of
Service. Upon the expiration of the applicable exercise period or (if earlier)
upon the expiration of the option term, the option shall terminate and cease to
be outstanding for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the Optionee's cessation
of Service, terminate and cease to be outstanding to the extent the option is
not otherwise at that time exercisable for vested shares.

    2.  The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:

    (a) extend the period of time for which the option is to remain exercisable
following the Optionee's cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or

    (b) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option

4

--------------------------------------------------------------------------------

is exercisable at the time of the Optionee's cessation of Service but also with
respect to one or more additional installments in which the Optionee would have
vested had the Optionee continued in Service.

    D.  Stockholder Rights.  The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.

    E.  Repurchase Rights.  The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase, at the exercise price paid per share, any or all
of those unvested shares. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.

    F.  Limited Transferability of Options.  During the lifetime of the
Optionee, Non-Statutory Options shall be exercisable only by the Optionee and
shall not be assignable or transferable other than by will or by the laws of
inheritance following the Optionee's death. However, the Plan Administrator may
permit an assignment, in whole or in part, during the Optionee's lifetime, of a
Non-Statutory Option, if such assignment is in connection with the Optionee's
estate plan and is to one or more members of the Optionee's immediate family or
to a trust established exclusively for one or more such family members. The
assigned portion may only be exercised by the person or persons who acquire a
proprietary interest in the option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.
Notwithstanding the foregoing, the Optionee may also designate one or more
persons as the beneficiary or beneficiaries of his or her outstanding options
under this Article Two, and any outstanding options shall, in accordance with
such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Optionee's death. Such beneficiary or beneficiaries shall
take the transferred options subject to all the terms and conditions of the
applicable agreement evidencing each such transferred option, including (without
limitation) the limited time period during which the option may be exercised
following the Optionee's death.

II.  CORPORATE TRANSACTION/CHANGE IN CONTROL

    A.  In the event of any Corporate Transaction, the shares of Common Stock at
the time subject to each outstanding option shall automatically vest in full so
that each such option shall, immediately prior to the effective date of the
Corporate Transaction, become exercisable for all the shares of Common Stock at
the time subject to such option and may be exercised for any or all of those
shares as fully vested shares of Common Stock. However, an outstanding option
shall not become vested on such an accelerated basis if and to the extent:
(1) such option is, in connection with the Corporate Transaction, to be assumed
by the successor corporation (or parent thereof) or (2) such option is to be
replaced with a cash incentive program of the successor corporation which
preserves the spread existing at the time of the Corporate Transaction on any
shares for which the option is not otherwise at that time exercisable and
provides for subsequent payout in accordance with the same exercise/vesting
schedule applicable to those option shares or (3) the acceleration of such
option is subject to other limitations imposed by the Plan Administrator at the
time of the option grant.

    B.  All outstanding repurchase rights shall automatically terminate, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Corporate Transaction, except to the extent:
(1) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) in connection with such Corporate Transaction or (2) such
accelerated

5

--------------------------------------------------------------------------------

vesting is precluded by other limitations imposed by the Plan Administrator at
the time the repurchase right is issued.

    C.  Immediately following the consummation of the Corporate Transaction, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof).

    D.  Each option which is assumed in connection with a Corporate Transaction
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction had the option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments to reflect such Corporate Transaction shall also be made to (1) the
exercise price payable per share under each outstanding option, provided the
aggregate exercise price payable for such securities shall remain the same,
(2) the maximum number and/or class of securities available for issuance over
the remaining term of the Plan, (3) the maximum number and/or class of
securities for which any one person may be granted stock options, separately
exercisable stock appreciation rights and direct stock issuances under the Plan
per calendar year and (4) the maximum number and/or class of securities by which
the share reserve is to increase automatically each calendar year. To the extent
the holders of Common Stock receive cash consideration for their Common Stock in
consummation of the Corporate Transaction, with the Plan Administrator's consent
the successor corporation may, in connection with the assumption of the
outstanding options, substitute one or more shares of its own common stock with
a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Corporate Transaction.

    E.  Among its discretionary powers, the Plan Administrator shall have the
ability to structure an option (either at the time the option is granted or at
any time while the option remains outstanding) so that the option shall become
immediately exercisable and some or all of the shares subject to that option
shall automatically become vested (and some or all of the repurchase rights of
the Corporation with respect to the unvested shares subject to that option shall
immediately terminate) upon the occurrence of a Corporate Transaction, a Change
in Control, any other event or the Optionee's Involuntary Termination within a
designated period of time following any of these events.

III.  CANCELLATION AND REGRANT OF OPTIONS

    The Plan Administrator shall have the authority to effect, at any time and
from time to time, with the consent of the affected option holders, the
cancellation of any or all outstanding options under the Discretionary Option
Grant Program (including outstanding options incorporated from the Predecessor
Plans) and to grant in substitution new options covering the same or different
number of shares of Common Stock.

IV.  STOCK APPRECIATION RIGHTS

    A.  The Plan Administrator shall have full power and authority to grant to
selected Optionees tandem stock appreciation rights.

    B.  The following terms shall govern the grant and exercise of tandem stock
appreciation rights:

    1.  One or more Optionees may be granted the right, exercisable upon such
terms as the Plan Administrator may establish, to elect between the exercise of
the underlying option for shares of Common Stock and the surrender of that
option in exchange for a distribution from the Corporation in an amount equal to
the excess of (a) the Fair Market Value (on the option surrender date) of the
number of shares in which the Optionee is at the time vested under the
surrendered option (or surrendered portion thereof) over (b) the aggregate
exercise price payable for such shares.

6

--------------------------------------------------------------------------------



    2.  No such option surrender shall be effective unless it is approved by the
Plan Administrator, either at the time of the actual option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Optionee shall be entitled may be made in shares of Common Stock valued at
Fair Market Value on the option surrender date, in cash, or partly in shares and
partly in cash, as the Plan Administrator shall in its sole discretion deem
appropriate.

    3.  If the surrender of an option is not approved by the Plan Administrator,
then the Optionee shall retain whatever rights the Optionee had under the
surrendered option (or surrendered portion thereof) on the option surrender date
and may exercise such rights at any time prior to the later of (a) five
(5) business days after the receipt of the rejection notice or (b) the last day
on which the option is otherwise exercisable in accordance with the terms of the
documents evidencing such option, but in no event may such rights be exercised
more than ten (10) years after the option grant date.

ARTICLE THREE

STOCK ISSUANCE PROGRAM


I.  STOCK ISSUANCE TERMS

    Shares of Common Stock may be issued under the Stock Issuance Program
through direct and immediate issuances without any intervening option grants.
Each such stock issuance shall be evidenced by a Stock Issuance Agreement which
complies with the terms specified below. Shares of Common Stock may also be
issued under the Stock Issuance Program pursuant to share right awards which
entitle the recipients to receive those shares upon the attainment of designated
performance goals or the satisfaction of specified Service requirements.

    A.  Purchase Price.  

    1.  The purchase price per share shall be fixed by the Plan Administrator.

    2.  Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:

    (a) cash or check made payable to the Corporation, or

    (b) past services rendered to the Corporation (or any Parent or Subsidiary).

    B.  Vesting Provisions.  

    1.  Shares of Common Stock issued under the Stock Issuance Program may, in
the discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant's period
of Service or upon attainment of specified performance objectives. The elements
of the vesting schedule applicable to any unvested shares of Common Stock issued
under the Stock Issuance Program shall be determined by the Plan Administrator
and incorporated into the Stock Issuance Agreement. Shares of Common Stock may
also be issued under the Stock Issuance Program pursuant to share right awards
which entitle the recipients to receive those shares upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements.

    2.  Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant's
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation's
receipt of consideration shall be issued subject to (a) the same vesting
requirements applicable to the Participant's unvested

7

--------------------------------------------------------------------------------

shares of Common Stock and (b) such escrow arrangements as the Plan
Administrator shall deem appropriate.

    3.  The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant's interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.

    4.  Should the Participant cease to remain in Service while one or more
shares of Common Stock issued under the Stock Issuance Program are unvested or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant's purchase-money
indebtedness), the Corporation shall repay to the Participant the cash
consideration paid for the surrendered shares and shall cancel the unpaid
principal balance of any outstanding purchase money note of the Participant
attributable to the surrendered shares.

    5.  The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant's Service or the
non-attainment of the performance objectives applicable to those shares. Such
waiver shall result in the immediate vesting of the Participant's interest in
the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant's cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.

    6.  Outstanding share right awards under the Stock Issuance Program shall
automatically terminate, and no shares of Common Stock shall actually be issued
in satisfaction of those awards, if the performance goals or Service
requirements established for such awards are not attained or satisfied. The Plan
Administrator, however, shall have the discretionary authority to issue shares
of Common Stock under one or more outstanding share right awards as to which the
designated performance goals or Service requirements have not been attained or
satisfied.

II.  CORPORATE TRANSACTION/CHANGE IN CONTROL

    A.  All of the Corporation's outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Corporate Transaction, except to the extent (i) those repurchase
rights are to be assigned to the successor corporation (or parent thereof) in
connection with such Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed in the Stock Issuance Agreement.

    B.  The Plan Administrator shall have the discretionary authority to
structure one or more of the Corporation's repurchase rights under the Stock
Issuance Program so that those rights shall automatically terminate in whole or
in part, and the shares of Common Stock subject to those terminated rights shall
immediately vest, upon the occurrence of a Corporate Transaction, a Change in
Control, any other event or the Participant's Involuntary Termination within a
designated period of time following any of these events.

8

--------------------------------------------------------------------------------


ARTICLE FOUR

MISCELLANEOUS


I.  FINANCING

    The Plan Administrator may permit any Optionee or Participant to pay the
option exercise price under the Discretionary Option Grant Program or the
purchase price of shares issued under the Stock Issuance Program by delivering a
full-recourse, interest bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion. In no event may the maximum credit available to the
Optionee or Participant exceed the sum of (A) the aggregate option exercise
price or purchase price payable for the purchased shares (less the par value of
those shares) plus (B) any Federal, state and local income and employment tax
liability incurred by the Optionee or the Participant in connection with the
option exercise or share purchase.

II.  TAX WITHHOLDING

    A.  The Corporation's obligation to deliver shares of Common Stock upon the
exercise of options or the issuance or vesting of such shares under the Plan
shall be subject to the satisfaction of all applicable Federal, state and local
income and employment tax withholding requirements.

    B.  The Plan Administrator may, in its discretion, provide any or all
holders (other than independent contractors) of Non-Statutory Options or
unvested shares of Common Stock under the Plan with the right to use shares of
Common Stock in satisfaction of all or part of the Withholding Taxes to which
such holders may become subject in connection with the exercise of their options
or the vesting of their shares. Such right may be provided to any such holder in
either or both of the following formats:

    1.  Stock Withholding: The election to have the Corporation withhold, from
the shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the holder.

    2.  Stock Delivery: The election to deliver to the Corporation, at the time
the Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the Withholding Taxes) with an
aggregate Fair Market Value equal to the percentage of the Withholding Taxes
(not to exceed one hundred percent (100%)) designated by the holder.

III.  SHARE ESCROW/LEGENDS

    Unvested shares may, in the Plan Administrator's discretion, be held in
escrow by the Corporation until the Participant's or the Optionee's interest in
such shares vests or may be issued directly to the Participant or the Optionee
with restrictive legends on the certificates evidencing those unvested shares.

IV.  EFFECTIVE DATE AND TERM OF THE PLAN

    A.  The Plan shall become effective immediately on the Plan Effective Date.

    B.  The Plan shall serve as the successor to the Predecessor Plans, and no
further option grants or direct stock issuances shall be made under those
Predecessor Plans after the Plan Effective Date. All options outstanding under
the Predecessor Plans on the Plan Effective Date shall be transferred to the
Plan at that time and shall be treated as outstanding options under the Plan.
However, each

9

--------------------------------------------------------------------------------

outstanding option so incorporated shall continue to be governed solely by the
terms of the documents evidencing such option, and no provision of the Plan
shall be deemed to affect or otherwise modify the rights or obligations of the
holders of such incorporated options with respect to their acquisition of shares
of Common Stock.

    C.  One or more provisions of the Plan, including (without limitation) the
option/vesting acceleration provisions of Article Two relating to Corporate
Transactions and Changes in Control, may, in the Plan Administrator's
discretion, be extended to one or more options incorporated from the Predecessor
Plans which do not otherwise contain such provisions.

    D.  Unless terminated by the Board prior to such time, the Plan shall
terminate upon the tenth anniversary of the Plan's adoption by the Board. Should
the Plan terminate when options and/or unvested shares are outstanding, such
awards shall continue in effect in accordance with the provisions of the
documents evidencing such grants or issuances.

V.  AMENDMENT OF THE PLAN

    A.  The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification.

    B.  The Board amended and restated the Plan on September 26, 2001 to reflect
a 1,100,000-share increase in the share reserve.

VI.  USE OF PROCEEDS

    Any cash proceeds received by the Corporation from the sale of shares of
Common Stock under the Plan shall be used for any corporate purpose.

VII.  REGULATORY APPROVALS

    A.  The implementation of the Plan, the granting of any stock option under
the Plan and the issuance of any shares of Common Stock (1) upon the exercise of
any granted option or (2) under the Stock Issuance Program shall be subject to
the Corporation's procurement of all approvals and permits required by
regulatory authorities having jurisdiction over the Plan, the stock options
granted under it and the shares of Common Stock issued pursuant to it.

    B.  No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any Stock Exchange (or the Nasdaq Stock Market, if applicable) on which
Common Stock is then listed for trading.

VIII.  NO EMPLOYMENT/SERVICE RIGHTS

    Nothing in the Plan shall confer upon the Optionee or the Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining such person) or of the Optionee or
the Participant, which rights are hereby expressly reserved by each, to
terminate such person's Service at any time for any reason, with or without
cause.

10

--------------------------------------------------------------------------------




APPENDIX


    The following definitions shall be in effect under the Plan:

    A.  Board shall mean the Corporation's Board of Directors.

    B.  Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

     (i) the acquisition, directly or indirectly by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders, or

    (ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

    C.  Code shall mean the Internal Revenue Code of 1986, as amended.

    D.  Common Stock shall mean the Corporation's common stock.

    E.  Corporate Transaction shall mean either of the following stockholder
approved transactions to which the Corporation is a party:

     (i) a merger, consolidation or reorganization approved by the Corporation's
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction, or

    (ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation's assets.

    F.  Corporation shall mean United Online, Inc., a Delaware corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of United Online, Inc. which has assumed the Plan.

    G.  Discretionary Option Grant Program shall mean the discretionary option
grant program in effect under Article Two of the Plan.

    H.  Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

    I.  Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

A–1

--------------------------------------------------------------------------------

    J.  Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

     (i) If the Common Stock is at the time traded on the Nasdaq Stock Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq Stock Market. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

    (ii) If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

    K.  Involuntary Termination shall mean, except as otherwise determined by
the Plan Administrator, the termination of the Service of any individual which
occurs by reason of:

     (i) such individual's involuntary dismissal or discharge by the Corporation
(or any Parent or Subsidiary) for reasons other than Misconduct, or

    (ii) such individual's voluntary resignation following (A) a material
reduction in the scope of his or her day-to-day responsibilities at the
Corporation (or any Parent or Subsidiary), it being understood that a change in
such individual's title shall not, in and of itself, be deemed a material
reduction, (B) a reduction in his or her base salary or (C) a relocation of such
individual's place of employment by more than fifty (50) miles, provided and
only if such change, reduction or relocation is effected by the Corporation (or
any Parent or Subsidiary) without the individual's consent.

    L.  Misconduct shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Optionee or Participant, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary), or any other intentional misconduct by such
person adversely affecting the business or affairs of the Corporation (or any
Parent or Subsidiary) in a material manner. The foregoing definition shall not
be deemed to be inclusive of all the acts or omissions which the Corporation (or
any Parent or Subsidiary) may consider as grounds for the dismissal or discharge
of any Optionee, Participant or other person in the Service of the Corporation
(or any Parent or Subsidiary).

    M. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

    N.  Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

    O.  Optionee shall mean any person to whom an option is granted under the
Discretionary Option Grant Program.

    P.  Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

A–2

--------------------------------------------------------------------------------

    Q.  Participant shall mean any person who is issued shares of Common Stock
under the Stock Issuance Program.

    R.  Permanent Disability or Permanently Disabled shall mean the inability of
the Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or has lasted or can be expected to last for a
continuous period of twelve (12) months or more.

    S.  Plan shall mean the United Online, Inc. 2001 Supplemental Stock
Incentive Plan, as set forth in this document.

    T.  Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

    U.  Plan Effective Date shall mean the date the merger of NetZero, Inc. and
NZ Acquisition Corp. and the merger of Juno Online Services, Inc. and JO
Acquisition Corp. become effective as contemplated by the Agreement and Plan of
Merger, by and among NetZero, Inc., Juno Online Services, Inc., United
Online, Inc. and the other parties thereto, dated as of June 7, 2001.

    V.  Predecessor Plans shall mean the Juno Online Services, Inc. 2001
Supplemental Stock Incentive Plan and the NetZero, Inc. 2001 Non-Executive Stock
Incentive Plan.

    W.  Primary Committee shall mean the committee of two or more non-employee
Board members appointed by the Board to administer the Discretionary Option
Grant and Stock Issuance Programs with respect to Section 16 Insiders.

    X.  Secondary Committee shall mean a committee of one or more Board members
appointed by the Board to administer the Discretionary Option Grant and Stock
Issuance Programs with respect to eligible persons other than Section 16
Insiders.

    Y.  Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

    Z.  Service shall mean the performance of services for the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee, a
non-employee member of the board of directors, or an independent contractor,
except to the extent otherwise specifically provided in the documents evidencing
the option grant or stock issuance.

    AA. Stock Exchange shall mean either the American Stock Exchange or the New
York Stock Exchange.

    BB. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

    CC. Stock Issuance Program shall mean the stock issuance program in effect
under Article Three of the Plan.

    DD. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

    EE. Withholding Taxes shall mean the Federal, state and local income and
employment withholding taxes to which the holder of Non-Statutory Options or
unvested shares of Common Stock may become subject in connection with the
exercise of those options or the vesting of those shares.

A–3

--------------------------------------------------------------------------------



QuickLinks


UNITED ONLINE, INC. 2001 SUPPLEMENTAL STOCK INCENTIVE PLAN (As Amended and
Restated Effective September 26, 2001)
ARTICLE ONE GENERAL PROVISIONS
ARTICLE TWO DISCRETIONARY OPTION GRANT PROGRAM
ARTICLE THREE STOCK ISSUANCE PROGRAM
ARTICLE FOUR MISCELLANEOUS
APPENDIX
